Citation Nr: 1436945	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for glaucoma of the right eye, to include as secondary to a laceration injury to the left eyebrow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in pertinent part, denied the issue on appeal.

The instant case was previously before the Board in November 2011, at which time the Board issued a decision, in pertinent part, denying the Veteran's claim of service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2012, issued an order granting a Joint Motion for Remand, vacating the November 2011 Board decision and remanding, in pertinent part, the Veteran's claim for further consideration.  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) in July 2013 to obtain a new VA examination.  In January 2014, the Board remanded the matter again to the AOJ to obtain an addendum opinion to the August 2013 VA examination.  The case is once again before the Board for appellate review.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The Veteran's glaucoma of the right eye did not manifest until years after service separation, and has not been shown to be caused or aggravated by an injury to the left eyebrow during active military service or otherwise related to active service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for glaucoma of the right eye, to include as secondary to a laceration injury to the left eyebrow, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in November 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the August 2013 VA examination and April 2014 VA addendum opinion are adequate for the purposes of determining service connection, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by an adequate rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the instant claim was previously remanded by the Board in July 2013 and January 2014.  Specifically, in July 2013, the Board instructed that the Veteran be provided an additional VA examination to obtain an opinion regarding aggravation of his claimed glaucoma of the right eye.  The Veteran was provided the requested examination in August 2013.  A subsequent VA opinion was obtained in January 2014, and the Board finds, that collectively, they are adequate.  Therefore, as there has been substantial compliance with the prior remand, adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran claims entitlement to service connection for glaucoma of the right eye, which he argues was caused or aggravated by an in-service laceration injury to the left eyebrow.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran's service treatment records show that the Veteran had a history of left eye esotropia prior to service as well as vision loss in the left eye noted at entrance.  However, no problems with respect to the right eye are shown during active service.  Specifically, the June 1967 entrance examination reflects that the Veteran had defective vision which was not considered disabling (NCD).  A January 1968 letter from the Veteran's private physician reflects that the Veteran had first been seen in his office in December 1951.  The physician stated that the Veteran had an esotropia or crossing of his eyes, and that in August 1959 the Veteran underwent recession and resection of the left eye.  In August 1960, the Veteran underwent recession, of the right medial rectus.  The vision in the right eye was 20/20 and the vision in the left eye was 20/50.  It was noted that the vision in the left eye could not be improved with glasses because of amblyopia.  The Veteran's eyes were otherwise normal.  Thus, in light of this letter, it is clear that the defective vision noted at entrance referred to the Veteran's left eye.  

A January 1968 service treatment record reflects that the Veteran's left eye was "beginning to turn inward again."  No abnormalities were noted with respect to the right eye.

A June 1969 service treatment record reflects that the Veteran had esotropia in the left eye.  The Veteran's vision in the right eye was 20/20 and no abnormalities were noted.

A September 1969 service treatment record reflects that the Veteran's forehead had been lacerated above the right side of the left eyebrow.  The Veteran described this injury at the March 2008 VA examination, stating that while he was servicing aircraft he had been struck in the head by a loose tail gun which caused him to fall to his knees and also resulted in a blackened eye and swelling in the area for several days.  The Board notes that the only residual of this injury for which service connection has been established is a laceration scar on the left eyebrow.

The Veteran's February 1971 separation examination reflects that the Veteran had decreased distant and near visual acuity of the left eye.  The Veteran's right eye vision was 20/20 and no abnormalities were noted.  

Based on the Veteran's service treatment records, the Board finds that the Veteran did not have any vision or other problems with the right eye during service.  

The earliest post-service evidence with respect to the right eye is a December 2003 VA treatment record reflecting a diagnosis of open angle glaucoma of both eyes.  At a November 2007 VA examination, the Veteran reported an onset of glaucoma three years earlier, which is consistent with the fact that glaucoma is first shown in the December 2003 VA treatment record.  As such, the Board finds that the Veteran's glaucoma first manifested in December 2003.  At the November 2007 VA examination, the Veteran discussed his history of an in-service injury to the forehead.  He stated that after the stitches were taken out the injury had "given him no real problems."

The March 2008 VA examination report reflects that, after reviewing the claims file and examining the Veteran, the VA examiner found that the Veteran had a left esotropia with amblyopia which was not related to service.  The VA examiner further found that the Veteran had asymmetric glaucoma, with the left eye having substantially thinner retinal nerve fiber thickness than the right eye, and more damage in the vision field than the right eye.  The VA examiner stated that given the asymmetry of the left eye glaucoma compared with the right eye, and the verified history of trauma to the left eye with an inflammatory response which followed the injury, he believed that the Veteran's in-service injury aggravated the left eye glaucoma.  However, he did not believe that the injury caused the glaucoma in either eye.  

The August 2013 VA examination report reflects that, after reviewing the claims file and examining the Veteran, the VA examiner found a mild amblyopia in the left eye unrelated to service.  There was no evidence of residual esotropia and no signs of diplopia.  The VA examiner did find calcifications outside of the normal limit for each eye, which confirmed the diagnosis of glaucoma.  The glaucoma was equally involved in each eye.  The VA examiner further found that the Veteran had cataracts in both eyes, but it was found to be secondary to and accelerated by his non-service-connected diabetes.  Based on diabetes being a well-known risk factor for glaucoma, the VA examiner opined that his glaucoma was clearly aggravated by his diabetes.  In an April 2014 VA addendum opinion, the August 2013 VA examiner specifically found that the Veteran's glaucoma was not related to his injury to the left eyebrow.  The VA examiner reiterated that the Veteran's diabetes was an aggravating condition and would cause further aggravation of his glaucoma over time.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's right eye glaucoma and his in-service laceration injury to the left eyebrow and forehead.  In this regard, the Veteran's service treatment records are negative for any right eye problems, including glaucoma, and he was not diagnosed with glaucoma until December 2003.  Furthermore, the August 2013 VA examiner found that his glaucoma was not related to his injury the left eyebrow.  Rather, the August 2013 VA examiner found that his glaucoma was aggravated by his diabetes, which was a well-known risk factor for the eye disease.  The Board finds that the August 2013 VA examiner's opinion is sufficient to conclude that the Veteran's right eye glaucoma was not caused or aggravated by his in-service laceration to his left eyebrow.  See 38 C.F.R. § 3.310(a).

Moreover, the Board finds that the evidence does not support a finding for service connection on a direct basis, as the Veteran's glaucoma did not manifest in service.  Indeed, his glaucoma manifested over thirty years after the Veteran separated from service.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

The Board acknowledges that the Veteran is competent to report the history of his in-service injury and his glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

However, the Board finds that the Veteran has not submitted any competent medical evidence or opinion to corroborate his contention that his right eye glaucoma was caused or aggravated by his in-service laceration to the left eyebrow.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite nexus between his right eye glaucoma and his in-service laceration to the left eyebrow because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his right eye glaucoma is merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.

In addition, the Board finds that to the extent that the Veteran also may contend that his left eye glaucoma was caused or aggravated by his right eye glaucoma, the evidence of record does not suggest such a finding.  

In sum, there is no competent evidence of record supporting a relationship between the Veteran's right eye glaucoma and his in-service laceration to the left eyebrow.  Accordingly, as the preponderance of the evidence is against the claim, the claim must be denied and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to service connection for glaucoma of the right eye, to include as secondary to a laceration injury to the left eyebrow, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


